Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to arguments and amendments filed on 2/15/2022. 
The following is the status of claims: 
Claims 1, 3, 9, and 11 have been amended; and
Claims 2, 5, 10, and 13 are canceled
Thus, claims 1, 3-4, 6-9, 11-12, and 14-16 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed on 2/15/2022, with respect to the pending amended claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).

REASONS FOR ALLOWANCE
Claims 1, 3-4, 6-9, 11-12, and 14-16 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1 and 9, the claimed features in
independent claim 1 (and substantially similar independent claim 9):


“obtaining a data format of data to be processed and preprocessing the data to be processed,
wherein preprocessing the data to be processed comprises removing extra spaces, punctuation,
and character information in the data to be processed;
searching for a data category corresponding to the data format of the data to be processed in
a first database, wherein the first database is configured to store data categories of different data formats of processed data;

if the data category corresponding to the data format is found, extracting feature information
of the data to be processed according to a first preset rule, and storing the feature information in
the first database according to a storage rule of the data category corresponding to the data format of the data to be processed, wherein the data to be processed is text data, the data to be processed is related to statistics of incidence of diseases, comprising disease names, patient ages, patient genders, patient occupations, patient cities of residency, and patient living habits, the text data is simplified, and certain modifiers in the text data are removed, a word vector algorithm is used to process keywords of the text data to obtain feature information of the text data, and when the feature information of the text data has common characteristics, the common characteristics are visually marked according to a preset manner; and

if no data category corresponding to the data format is found, searching the data category
corresponding to the data format in a second database according to a second preset rule,
extracting feature information of the data to be processed according to the first preset rule, and
storing the extracted feature information in the first database according to the storage rule of the
data category corresponding to the data format of the data to be processed, wherein the second
database stores feature information of a plurality of data categories”;

in conjunction with other elements of the independent claims are not suggested,
anticipated or found to be obvious over the prior art made of record. The dependent
claims, being definite, further limiting, and fully enabled by the specification are also
allowed.
The closest prior art:
Welling et al., US Pub. No.: 2011/0258195, teaches a method of automatically narrowing data search space and improving accuracy of data extraction using known constraints in a layout of extracted data elements for classified documented is provided. The method includes: analyzing
each document to classify it within a document category, each category having a corresponding set of expected layouts; analyzing each electronic document to automatically extract images and text features; automatically constructing a data structure including a layout of the extracted features and layout relationships amongst the extracted features, wherein each of the extracted features in the layout maintains a reference to neighboring features and wherein closely related features are merged to form a combined feature; automatically narrowing data search space by detecting and removing parts of the layout that are not associated with any data elements
using the data structure; and automatically detecting data using the extracted feature layout and the layout relationships amongst the extracted features;
Scholtes et al., US Pub. No.: 2014/0156567, teaches a method and computer program product for automatic document classification, including an extraction module configured to extract structural, syntactical and/or semantic information from a document and normalize the extracted
information; a machine learning module configured to generate a model representation for automatic document classification based on feature vectors built from the normalized and extracted semantic information for supervised and/or unsupervised clustering or machine learning; and a classification module configured to select a non-classified document
from a document collection, and via the extraction module extract normalized structural, syntactical and/or semantic information from the selected document, and generate via the machine learning module a model representation of the selected document based on feature vectors, and match the model representation of the selected document against the machine learning model representation to generate a document category, and/or classification for display to a user;

however, the above cited prior art does not teach or fairly suggest each and every of the above limitations.

In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 4/29/2020, with particular attention to paragraphs 0050-0057; and the examiner also found figures 2 and 3 helpful in understanding how the method operates as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        4/1/2022